Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 5 and 8 – 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanarowski et al. (US Pub. No 2017/0276608 A1).
With regards to claim 1, Kanarowski discloses optical detection device (Figures 1 – 6), comprising: a light detection device 100 configured to generate an electrical signal in response to light that reaches a light detection side of the light detection device 100, a light emission device having a light source array which comprises a multiplicity of separately electrically actuatable electric light sources which are distributed over the light source array in a matrix structure or in a two-dimensional geometric arrangement [0052] [0063] (Figures 1 – 6), wherein the light detection side of the light detection device 100 is optically coupled to a light emission side of the light source array  105 via an examination region in which an object 185 to be examined by the optical detection device 100 is arrangeable, and wherein light emitted by the light sources 105 radiates via the ex-amination region on the light detection side of the light detection device 100 (Figures 1 – 6), wherein an optical reduction system (i.e., the optical chain between the plurality of sources and the detector, see Figures) is arranged in a beam path from the 
With regards to claim 2, Kanarowski discloses the optical reduction system comprises at least one collimation element, which is arranged on a side of the optical reduction system assigned to the light source array, wherein the collimation element is configured to optically converge divergent light emitted by the light sources of the light source array [0009] [0053] [0057] [0088] [0089]. Kanarowski further teaches that the converging lenses may be positive lenses and the diverging lenses may be negative lenses [0088].
With regards to claim 3, Kanarowski discloses the optical reduction system comprises at least one optical arrangement disposed downstream of the collimation element in the beam path of the light emitted by the light source array, said optical device configured for imaging light received by the collimation element with a reduced imaging scale [0047] [060] [0063] [0065].
With regards to claim 4, Kanarowski discloses the at least one optical arrangement is selected from the group consisting of a lens 125, 120, 130, 220, 420, 520 , 525 an arrangement of lenses, and an objective 175, 275 or 575 [0009] [ 0053] [0054] [0057] [0065] [0066] [0077] [0085] [0088].
With regards to claim 5, Kanarowski discloses an optical magnification system in the beam path of the light between the examination region and the light detection side 
With regards to claim 8, Kanarowski discloses wherein the light sources of the light source array are light-emitting diodes (LEDs), lasers or other structured light sources [0052] [0057] [0068].
With regards to claim 9, Kanarowski discloses wherein the light detection de- vice is coupled to the light emission device by way of a control device configured to control the light sources according to a defined activation scheme and configured for integrated, synchronized processing of data received by the light detection device [0023] [0091] [0100] [0103] (Figure 8).
With regards to claim 10, Kanarowski discloses wherein the optical detection device is embodied as a high-resolution microscope [0051] [0088].
With regards to claim 11, Kanarowski discloses method for operating an optical detection device as claimed in claim 1, comprising: activating some of the light sources of the light emission device, separately or in groups, according to a defined activation scheme for emission of light, receiving emitted light directly from activated light sources activated in said activating step, or light resulting therefrom, by way of the light detection device, capturing electrical signals generated by the light detection device in response to the light reaching the light detection side of the light detection device and/or storing the electrical signals or data representative therefor with reference to a defined activation scheme of the light sources [0068] [0070] [0071] [0097] [0104] [0106] [0113],

With regards to claim 12, Kanarowski discloses wherein fluorescence of an object positioned in the examination region are captured and assessed [0047] [0057] [0066] [0077].
With regards to claim 13, Kanarowski discloses wherein the activating step is performed sequentially or in accordance with defined patterns [0069] [0072] [0094] [0089] [0101].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanarowski in view of Waag et al. (US Pub. No.2018/0199409 A1).
With regards to claim 6, Kanarowski discloses the claimed invention according to claim 1, but fails to expressly disclose wherein the light detection device comprises one or more light-sensitive elements, wherein a total number of light-sensitive elements is less than a total number of light sources of the light source array.

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Kanarowski to include the ratio of light detections elements and the total number of sources as claimed such as that taught by Waag in order to simplify the design and make the design cost effective.
With regards to claim 7, Kanarowski discloses the claimed invention according to claim 1 and further microlens and pinhole arrays with different size or pitch options, the user can decide what tradeoff works best for a specific sample [0065].  Kanarowski fails to expressly disclose wherein a diameter of each light source of the light source array is less than 500 nanometers.
Waag discloses an optical detection device where the diameter of each light source of the light source array is less than 500 nanometers. The diameter of each light source can be smaller than the pixel pitch. In this way, the light sources do not overlap, but are separated from each other. This further improves the super resolution capabilities of the light emitting device and an optical detection device comprising such light emitting device [0011].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884